DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed May 31, 2022 has been entered. Claims 1-19 remain pending in the application, while claim 20 remains withdrawn from consideration and claim 21 is newly added. 

Response to Arguments
Applicant’s arguments, see pp. 7-10 of the Amendment and Reply Under 37 C.F.R. §1,111, filed May 31, 2022, with respect to claims 1-19 have been fully considered and are persuasive.  The amendment filed May 31, 2022 has overcome the prior art rejections of claims 1-19 previously set forth in the March 4, 2022 Non Final Rejection. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2017/0364554 to Nica for pages and dictionaries’ association with columns
	-US Pre-Grant Publication 2016/0147778 to Schreter for a system associating pages and dictionaries, columns, index vectors
	-US Patent No. 10,474,652 to Baskett for use of associated pages and dictionaries in columns

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157